Title: From James Madison to Samuel Dexter, Jr., 5 February 1795
From: Madison, James
To: Dexter, Samuel, Jr.



(Copy of answer)
Sir
Feby 5. 1795
Your letter of the 3d. inst: did not fall into my hands till late last evening. As the conversation you propose can on no acct. be objectionable to me, I shall concur in it with the pleasure I ought to feel in complying with your wishes. Perhaps I ought myself to wish for an oppy. of removing one at least of the impressions you are under, which may not do justice to the consistency between my present & former line of politics. As you refer the time of our being together, to me, I will take the liberty of asking your Company at dinner on Sunday, en famille, if you are unengaged for that day, and after dinner we can be conveniently alone & free from interruption. I shd. have proposed an earlier day, but that is the first that I can command.
